The Attorney                General of Texas
                                          April    4,   1978
JOHN L. HILL
Attorney General



                   Honorable Leonard Prewitt                     Opinion No. H- 1150
                   Executive Secretary
                   Teacher Retirement System of Texas            Re: Whether employees of the
                   1001 Trinity Street                           School Tax Assessment Practices
                   Austin, Texas                                 Board are    members     of the
                                                                 Teacher Retirement    System of
                   Honorable Joe Murphy                          Texas or the Employees Retire-
                   Executive Director                            ment System of Texas.
                   Employees Retirement System
                     of Texas
                   1800 San Jacinto
                   Austin, Texas 787ll

                   Gentlemen:

                         You have requested our opinion regarding whether employees of the
                   School Tax Assessment Practice     Board are members of the Teacher
                   Retirement System or the Employees Retirement System.

                         The School Tax Assessment Practices Board was established by the 65th
                   Legislature. Education Code S ll.71 - ll.88, Acts 197’7, 65th Leg., ch. 1, at 29.
                   The same statute amended section ll.01 of the Education Code to read:

                                The State Board of Education. the State Board for
                                Vocational Education,    the state commissioner     of
                                education, the School Tax Assessment Practices Board,
                                and the Sta,te Department of Education shall comprise
                                the Central Education Agency.

                   (Emphasis added).

                         Section   3.03 of   the   Education   Code   provides   that,   with   certain
                   exceptions,

                                [el very employee in any public school or other branch
                                or unit of the public school system of this State is a




                                                   p.   4670
         Honorable Leonard Prewitt
         Honorable Joe Murphy        -   Page2       ?H-1150)



                    member of the [teacher]      retirement    system as a condition
                    of his employment.

         “Employee” includes “any person employed to render service on a full-time, regular
         salary basis by . . . the Central Education Agency. . . .” Education Code S 3.02.
         Since the School Tax Assessment Practices Board is a component of the Central
         Education Agency, it seems clear that the Teacher Retirement System, rather than
         the Employees Retirement System, is the system which must extend coverage to
         Board employees.     Accordingly, it is our opinion that aR persons employed by the
         School Tax Assessment Practices Board on a full-time regular salary basis are
         members of the Teacher Retirement System.

                                           SUMMARY

                    AR persons employed by the School Assessment Practices
                    Board on a full-time regular salary basis are members of the
                    Teacher Retirement System.




         APPROVED:
c .“-’




         jst




                                                   p.   4671